FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                 December 22, 2009
                          FOR THE TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                    Clerk of Court

 JOE JEFFRIES,

             Plaintiff–Appellant,

 v.                                                     No. 09-2086
                                              (D.C. No. 1:08-CV-00436-WPL)
 SOCIAL SECURITY                                         (D. N.M.)
 ADMINISTRATION, Michael J.
 Astrue, Commissioner of the Social
 Security Administration,

             Defendant–Appellee.


                          ORDER AND JUDGMENT *


Before LUCERO, GORSUCH, and HOLMES, Circuit Judges.



      Joe Jeffries appeals from an order of the district court affirming a decision

by the Commissioner of the Social Security Administration (“Commissioner”) to

deny Jeffries’ application for Disability Insurance and Supplemental Security




      *
        After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Income (“SSI”) benefits. Exercising jurisdiction under 42 U.S.C. § 405(g) and

28 U.S.C. § 1291, we affirm.

                                          I

      Jeffries filed for disability benefits and SSI in the fall of 2004. He alleged

disability based on a back injury, rib fractures on his right side, and

accompanying pain. The agency denied his applications initially and on

reconsideration.

      On November 30, 2005, Jeffries received a de novo hearing before an

administrative law judge (“ALJ”). The ALJ determined that Jeffries retained

residual functional capacity (“RFC”) to perform sedentary work, but that he could

not climb ropes, ladders, or scaffolds and should avoid concentrated exposure to

unprotected heights and hazardous moving machinery. At the same time, Jeffries

could climb ramps and stairs, balance, stoop, kneel, crouch, and crawl

occasionally. Based on this RFC, the ALJ concluded that, although Jeffries could

not return to his past relevant work, there were a significant number of other jobs

that he could perform in the national or regional economy. These jobs included

working as a charge account clerk, jewelry sorter, or surveillance monitor.

Applying the Medical-Vocational Guidelines, the ALJ ruled that Jeffries was not

disabled within the meaning of the Social Security Act.

      Jeffries appealed the ALJ’s decision to the Appeals Council. He submitted

additional evidence that became available after the ALJ’s decision, including

                                         -2-
medical treatment notes from his treating physician and reports completed by two

consultative examiners. The Appeals Council considered this new evidence but

denied review, making the ALJ’s decision the Commissioner’s final decision. 1

                                         II

      “Our review of the [Commissioner’s] decision is limited to whether his

findings are supported by substantial evidence in the record and whether he

applied the correct legal standards.” Andrade v. Sec’y of Health & Human Servs.,

985 F.2d 1045, 1047 (10th Cir. 1993) (quotations omitted). Substantial evidence

is “such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Fowler v. Bowen, 876 F.2d 1451, 1453 (10th Cir. 1989)

(quotations omitted).

      The Commissioner has established a five-step sequential evaluation process

to determine whether a claimant is disabled. See Williams v. Bowen, 844 F.2d

748, 750-52 (10th Cir. 1988) (describing process). The claimant bears the burden

of establishing a prima facie case of disability at steps one through four. Id.

at 751 n.2. If the claimant successfully meets this burden, at step five the burden

of proof shifts to the Commissioner to show that the claimant retains sufficient


      1
        Because the Appeals Council considered the additional evidence Jeffries
submitted, this evidence became part of the administrative record. O’Dell v.
Shalala, 44 F.3d 855, 859 (10th Cir. 1994). The agency’s final decision
“necessarily includes the Appeals Council’s conclusion that the ALJ’s findings
remained correct despite the new evidence.” Id. We therefore consider the entire
record, including the new evidence, in conducting our review.

                                         -3-
RFC to perform work in the national economy, given his age, education, and work

experience. Id. at 751 . In the present case, the Commissioner reached his

decision at step five and therefore bore the burden of proving Jeffries’ ability to

work.

        On appeal, Jeffries asserts that: (1) the ALJ failed to give controlling

weight to the medical opinions of his treating physician; (2) substantial evidence

does not support the ALJ’s conclusion that Jeffries could perform work in the

national economy; and (3) the ALJ did not evaluate Jeffries’ complaints of pain

under the applicable legal framework.

                                           A

                                           1

        Following an MRI of Jeffries’ back in April 2005, Dr. Ravi Bhasker

diagnosed him with multilateral degenerative disc disease with a small central

disc herniation. At the request of Jeffries’ attorney, Dr. Bhasker completed an

RFC form. Through a series of check-off boxes on the form, he indicated that

Jeffries could: (1) occasionally and frequently lift less than ten pounds; (2) stand

and walk fewer than two hours out of an eight-hour workday; and (3) sit fewer

than four hours out of an eight-hour workday. Dr. Bhasker wrote on the form that

Jeffries suffered from a pain-producing impairment and that his pain was severe,

causing sleep disturbances and fatigue. Dr. Bhasker assigned “marked”

limitations to Jeffries’ ability to “[m]aintain attention and concentration for

                                           -4-
extended periods”; “[m]aintain physical effort for long periods”; “[s]ustain an

ordinary routine without special supervision”; “[w]ork in coordination with/or

[in] proximity to others without being distracted by them”; “[m]ake simple

work-related decisions”; and “[c]omplete a normal workday and workweek

without interruptions from pain or fatigue-based symptoms and to perform at a

consistent pace without [an] unreasonable number and length of rest periods.”

These restrictions are more severe than those the ALJ assigned to Jeffries in her

RFC findings.

      In February 2007, Dr. Bhasker wrote in his progress notes that, although

Jeffries was “attempting to start his own cab business,” he was currently

“disabled due to the severe pain in his back.” The next month, Dr. Bhasker

stated: “At the present time, [Jeffries] is unable to work. I have told him he

cannot work. . . . I do believe that the patient is disabled and unable to do any

kind of work that would involve heavy lifting, squatting, or bending.”

                                           2

      To properly evaluate the opinion of a treating physician, an ALJ must

engage in the following analysis:

      [The] ALJ must give good reasons in the notice of determination or
      decision for the weight assigned to a treating physician’s opinion.
      Further, the notice of determination or decision must be sufficiently
      specific to make clear to any subsequent reviewers the weight the
      adjudicator gave to the treating source’s medical opinion and the
      reasons for that weight.


                                          -5-
Watkins v. Barnhart, 350 F.3d 1297, 1300 (10th Cir. 2003) (quotations, citations,

and alteration omitted).

      In determining how much weight to give a treating source’s opinion, an

ALJ must first decide whether the opinion qualifies for “controlling weight.” Id.

To make this decision, the ALJ must “first consider whether the opinion is

well-supported by medically acceptable clinical and laboratory diagnostic

techniques.” Social Security Ruling (“SSR”) 96-2p, 1996 WL 374188, at *2

(quotations omitted). If the answer to this question is no, then the controlling-

weight analysis is complete. Watkins, 350 F.3d at 1300. On the other hand, “[i]f

the ALJ finds that the [doctor’s] opinion is well-supported, she must then confirm

that the opinion is consistent with other substantial evidence in the record.” Id.

      Even if the ALJ finds that the opinion is not entitled to controlling weight,

she must still afford it deference and weigh it according to the factors provided in

20 C.F.R. §§ 404.1527 and 416.927. SSR 96-2p, 1996 WL 374188, at *4. These

factors include:

      (1) the length of the treatment relationship and the frequency of
      examination; (2) the nature and extent of the treatment relationship,
      including the treatment provided and the kind of examination or
      testing performed; (3) the degree to which the physician’s opinion is
      supported by relevant evidence; (4) consistency between the opinion
      and the record as a whole; (5) whether or not the physician is a
      specialist in the area upon which an opinion is rendered; and
      (6) other factors brought to the ALJ’s attention which tend to support
      or contradict the opinion.




                                         -6-
Drapeau v. Massanari, 255 F.3d 1211, 1213 (10th Cir. 2001) (quotation omitted).

After considering these factors, the ALJ must give good reasons for the weight

she ultimately assigns the opinion in her notice of determination or decision. If

the ALJ rejects the opinion completely, she must give specific, legitimate reasons

for doing so. Watkins, 350 F.3d at 1301. 2

                                         3

      In her evaluation of Dr. Bhasker’s RFC opinion, the ALJ stated:

      Claimant’s treating physician, Ravi Bhasker, M.D., has seen
      Mr. Jeffries since April 2005, for his low back pain. He has
      completed two functional capacity evaluations, one for exertional,
      and one for non-exertional limitations. Essentially, Dr. Bhasker
      opined that Mr. Jeffries cannot work because of his back condition.
      Ordinarily, I should accord a treating physician’s opinion controlling
      weight. However, after reviewing Dr. Bhasker’s progress notes, I
      find little objective support for his opinion of disability. The MRI
      results to which he alludes as basis for his opinion of exertional
      limitations, were given short shrift by Dr. Gelinas, who essentially[]
      found them unremarkable. Thus, it appears that Dr. Bhasker has
      based his assessments on Claimant’s allegations of pain, even though
      he remarks repeatedly that prescribed medications adequately control
      claimant’s pain. However, objective medical findings do not support
      a disabling level of pain. Moreover, most of Claimant’s visits to
      Dr. Bhasker appear to be for medication refills, without clinical
      examinations. For these reasons, I accord to Dr. Bhasker’s
      functional capacity evaluations little weight.


      2
        Medical source opinions on certain issues reserved to the Commissioner
are not given controlling weight, even when provided by a treating physician.
Although these opinions are still considered, they are not given any special
significance. SSR 96-8p, 1996 WL 374184, at *8 n.8. To the extent that Dr.
Bhasker’s opinions fell within the category of issues reserved to the
Commissioner, the Commissioner did not err by failing to give them controlling
weight.

                                         -7-
      On appeal, while admitting that the ALJ provided specific reasons for her

conclusions concerning Dr. Bhasker’s opinions, Jeffries contends that her analysis

was flawed because: (1) the reasons given by the ALJ were neither legitimate nor

accurate; and (2) the ALJ failed to complete all of the steps required by Watkins.

      Jeffries first takes issue with the ALJ’s statement that Dr. Bhasker’s

opinion finds little objective support in the record. On the RFC form,

Dr. Bhasker was asked to state the medical basis for his RFC opinion. He relied

exclusively on the MRI results and on the opinion of a consultant, Dr. Claude

Gelinas. In his opinion, Dr. Gelinas stated that the MRI showed only “mild

degenerative changes” and “[n]o significant nerve root stenosis.” As a result, his

diagnosis was “[e]arly degenerative disc disease.” Dr. Gelinas also saw no

“pathology to justify surgery” and instead recommended that Jeffries be referred

to physiatry for pain management and pursue a program of physical therapy

exercise and stretching. The ALJ credited these conclusions over Dr. Bhasker’s

ultimate opinion.

      Because there were good reasons for the ALJ to credit Dr. Gelinas’

conclusions over Dr. Bhasker’s, we fail to see how the ALJ acted improperly.

First, Dr. Gelinas’ conclusions were more specific than Dr. Bhasker’s. Second,

unlike Dr. Bhasker, Dr. Gelinas is an orthopedic surgeon who specializes in

spinal pathology. Finally, it was Dr. Bhasker who referred Jeffries to




                                        -8-
Dr. Gelinas, and Dr. Bhasker later tailored his recommendations for Jeffries’ care

to those of Dr. Gelinas.

      We also do not see error in the ALJ’s characterization of Dr. Gelinas’

reading of the MRI. Jeffries complains that the ALJ misconstrued Dr. Gelinas’

reading of the MRI when she stated that Dr. Gelinas found the MRI results

“unremarkable.” Actually, the ALJ stated that Dr. Gelinas “essentially[] found

[the results] unremarkable.” But even if “unremarkable” was too strong a word in

this context, the ALJ’s basic point was well-taken. 3 For the reasons we have

already specified, nothing in Dr. Gelinas’ observations supports Dr. Bhasker’s

reliance on the MRI results as objective proof of disability. Dr. Gelinas

interpreted the MRI as showing only mild degenerative changes and early

degenerative disc disease. Jeffries’ challenge is therefore without merit.

      Jeffries also takes issue with the ALJ’s finding that Dr. Bhasker’s

assessment of Jeffries’ limitations was based on his “allegations of pain” and

therefore entitled to little weight. Citing to Sisco v. United States Department of

Health & Human Services, 10 F.3d 739 (10th Cir. 1993), Jeffries argues that an

ALJ should not second guess the manner in which a doctor arrives at his opinions



      3
        The record does not support Jeffries’ contention that “the ALJ made
repeated comments within her decision stating her disagreement with the
objective evidence insofar as she viewed Jeffries’s degenerative spinal condition
to be ‘unremarkable.’” The ALJ rejected only Dr. Bhasker’s interpretation of the
MRI results on this basis.

                                        -9-
or presume to prescribe the proper methods for a physician to follow in reaching a

medical opinion. Our reasoning in Sisco, however, differed significantly from the

analysis required here. In Sisco, the ALJ rejected the consensus of the claimant’s

treating physician and the Mayo Clinic that the claimant suffered from chronic

fatigue syndrome because she could not produce a “dipstick” laboratory test to

diagnose her symptoms. Id. at 744. In fact, no such “dipstick” test existed, and

the claimant’s diagnosis of chronic fatigue syndrome was actually supported by

medically acceptable techniques. Id.

      In the present case, the ALJ assigned little weight to Dr. Bhasker’s opinion

because it was unsupported by medically acceptable diagnostic techniques. As

noted above, the results of Jeffries’ MRI were the only objective evidence on

which Dr. Bhasker relied. 4 The ALJ permissibly credited Dr. Gelinas’

interpretation of the MRI rather than Dr. Bhasker’s and then ruled out the only

other basis for Dr. Bhasker’s opinion: Jeffries’ allegations of pain. These

allegations were contradicted by Dr. Bhasker’s own observations that the

medication controlled Jeffries’ pain. Because the ALJ provided adequate reasons


      4
         Dr. Gelinas may also have performed some range-of-motion (“ROM”)
tests on Jeffries. In the same letter to Dr. Bhasker in which he gave his opinion
about the MRI, Dr. Gelinas also stated that he found Jeffries’ ROM slightly
reduced due to pain. Dr. Gelinas’ opinions about Jeffries’ ROM were
incorporated into his conclusions expressed in the same letter, i.e., that Jeffries’
back problems were mild and required only non-surgical intervention. The ROM
findings thus do not form a separate, objective basis to support the more serious
restrictions Dr. Bhasker assigned in his RFC opinion.

                                        -10-
for her conclusion that Dr. Bhasker’s opinions were not entitled to controlling

weight, we reject Jeffries’ contention that the ALJ’s analysis relied on

impermissible speculation.

      Jeffries advances a final argument in opposition to the ALJ’s evaluation of

Dr. Bhasker’s opinions. He argues that after denying controlling weight to

Dr. Bhasker’s opinions, the ALJ failed to follow the second part of the Watkins

analysis: the determination of what lesser weight should be assigned to those

opinions. Our review of the ALJ’s decision persuades us otherwise. First, the

ALJ expressly determined that Dr. Bhasker’s opinions were entitled to little

weight. In reaching this conclusion, she considered the factors described in

20 C.F.R. §§ 404.1527(d)(2) and 416.927(d)(2). She specifically discussed the

length of the treatment relationship between Jeffries and Dr. Bhasker, the

frequency of examination, and the nature and extent of treatment provided. She

also noted that although Jeffries had been seeing Dr. Bhasker for his back

problems since April 2005, most of the visits consisted primarily of medication

refills without clinical examination. Second, the ALJ discussed the degree to

which Dr. Bhasker’s opinions were supported by the evidence. She noted that

Dr. Gelinas concluded that the MRI showed only mild degenerative changes and

no significant nerve root stenosis. Finally, the ALJ considered the specialization

of the doctors in the record. Dr. Gelinas specialized as an orthopedic surgeon

while Dr. Bhasker did not. Thus, the ALJ provided adequate reasons for

                                        -11-
assigning little weight to Dr. Bhasker’s opinions and did not commit reversible

error. 5

                                             B

           Jeffries next contends that the ALJ’s step-five finding that he could

perform other work must be reversed because: (1) the RFC assessment was

unsupported by substantial evidence; and (2) the ALJ’s hypothetical questions to

the vocational expert (“VE”) did not encompass all of Jeffries’ limitations.

                                              1

           Citing to SSR 96-8p, 1996 WL 374184, at *7, Jeffries first argues that the

ALJ improperly failed to give reasons for rejecting the specific limitations set

forth in Dr. Bhasker’s RFC opinion. Jeffries claims that in formulating her RFC

assessment, the ALJ should have specifically discussed each of the restrictions

Dr. Bhasker imposed on Jeffries’ functional capacities, such as his ability to sit,

stand, and walk.

           Jeffries points to no case law or other relevant authority mandating such a

rigid approach to the discussion requirements of SSR 96-8p. 6 The ruling simply

           5
        To the extent Jeffries challenges the Appeals Council’s failure to grant
review based on statements contained in Dr. Bhasker’s treatment notes of
February 14, 2007, and May 16, 2007, we also discern no reversible error. The
opinions were contradicted by other medical evidence and expressed conclusions
on issues reserved to the Commissioner.
           6
       Where an ALJ implicitly accepts a physician’s opinion in formulating her
RFC, but rejects some of the limitations contained in that opinion, she may have a
                                                                      (continued...)

                                            -12-
states that “[i]f the RFC assessment conflicts with an opinion from a medical

source, the adjudicator must explain why the opinion was not adopted.” 1996 WL

374184, at *7. As we have detailed above, the ALJ provided such an explanation,

giving specific, legitimate reasons for assigning little weight to Dr. Bhasker’s

entire RFC opinion. 7

      Jeffries also contends that in formulating her RFC opinion, the ALJ

improperly relied on information from two non-examining reviewing physicians

and one non-treating consultative examiner. He argues that these opinions should

not outweigh that of his treating physician. Although in general an ALJ should

give greater weight to the opinion of a treating physician than that of a consultant

or non-examining physician, see 20 C.F.R. § 404.1527(d)(2), here the ALJ

provided legitimate reasons for assigning little weight to Dr. Bhasker’s opinion.

Moreover, an ALJ is entitled to rely on all the medical evidence in the record,




6
 (...continued)
duty to give reasons for the specific limitations she rejects. See Haga v. Astrue,
482 F.3d 1205, 1207-08 (10th Cir. 2007). But that is not the scenario here.
Unlike the ALJ in Haga, the ALJ here provided reasons for assigning little weight
to Dr. Bhasker’s entire opinion.
      7
        It is true that “medical source statements may actually comprise separate
medical opinions regarding diverse physical and mental functions, such as
walking, lifting, seeing, and remembering instructions, and that it may be
necessary [for the ALJ] to decide whether to adopt or not adopt each one.” SSR
96-5p, 1996 WL 374183, at *4. In the present case, however, the reasons the ALJ
gave for rejecting Dr. Bhasker’s assessment encompassed all of the restrictions
she rejected, and specific discussion of each was not required.

                                        -13-
including that of the consulting and non-examining physicians. See SSR 96-6p,

1996 WL 374180, at *1-*2. 8

                                         2

      In addition to the RFC assessment, Jeffries also challenges the ALJ’s

hypothetical question to the VE. He argues that when the ALJ questioned the VE

regarding what occupations someone with Jeffries’ strength limitations could be

capable of performing in a national or regional economy, the ALJ should have

included the limitations described by Dr. Bhasker. An ALJ, however, is not

required to include limitations “not accepted by [her] as supported by the record”

in her hypothetical question. Bean v. Chater, 77 F.3d 1210, 1214 (10th Cir.

1995). For the reasons we have already stated, the ALJ permissibly rejected the

additional restrictions on Jeffries’ RFC as specified by Dr. Bhasker. She

therefore did not err in omitting these restrictions from her hypothetical question

to the VE.




      8
         Jeffries complains that the non-treating consultative examiner did not
have his x-ray or MRI results to review at the time of his examination. As a
result, Jeffries contends that the Commissioner failed in his duty to provide the
consultative examiner with “any necessary background information about
[Jeffries’] condition.” 20 C.F.R. §§ 404.1517, 416.917. At the time the
consultative examiner observed Jeffries, however, the MRI results did not yet
exist. Although the x-rays had been completed the day before, and apparently
were not provided to the consultative examiner, they were made available to the
non-examining physicians. These physicians opined one day later that the x-rays
showed only early sclerotic changes that pointed to a non-severe condition.

                                        -14-
                                          C

      Finally, Jeffries asserts that the ALJ erred by failing to apply the proper

legal framework to his claim of disabling pain. In assessing a claim of disabling

pain, an ALJ is required to follow a three-step process. Luna v. Bowen, 834 F.2d

161, 163 (10th Cir. 1987). First, she must determine whether a pain-producing

impairment has been established by objective medical evidence. Id. Second, she

must determine whether at least a “loose nexus” has been established “between

the proven impairment and the pain alleged.” Id. at 164. Finally, the ALJ must

determine whether, considering all the evidence, both subjective and objective,

the claimant’s pain is in fact disabling. Id. at 163.

      Jeffries concentrates his attack on the third step of the analysis. He asserts

that in reaching the conclusion that his complaints of pain were not entirely

credible, the ALJ ignored several factors demonstrating that his pain was in fact

disabling. Specifically, the ALJ was required to consider such factors as:

      the levels of medication and their effectiveness, the extensiveness of
      the attempts (medical or nonmedical) to obtain relief, the frequency
      of medical contacts, the nature of daily activities, subjective
      measures of credibility that are peculiarly within the judgment of the
      ALJ, the motivation of and relationship between the claimant and
      other witnesses, and the consistency or compatibility of nonmedical
      testimony with objective medical evidence.

Kepler v. Chater, 68 F.3d 387, 391 (10th Cir. 1995) (quotation omitted).

According to the Jeffries, the ALJ failed to consider: (1) the medications he

takes; (2) certain medical treatments he received; (3) lay testimony from his wife

                                         -15-
concerning his pain; (4) statements from the consultative physicians; and (5) other

evidence he presented concerning his disabling pain.

      First, Jeffries claims that “the ALJ failed to even mention that [he] was

consistently prescribed and took medication for his pain.” This assertion is

incorrect. Although the ALJ did not identify or discuss the specific medications

Jeffries took, she noted that he had seen Dr. Bhasker for medication refills and

that Dr. Bhasker had repeatedly remarked that the prescribed medication

adequately controlled his pain. These remarks show that the ALJ gave adequate

consideration to Jeffries’ medications.

      Second, Jeffries contends that the ALJ erred in failing to mention the

analgesic epidural injections he received for his back pain. However, in support

of her conclusion that medication adequately controlled Jeffries’ pain, the ALJ

specifically cited Dr. Bhasker’s treatment note of October 25, 2006. In that note,

Dr. Bhasker stated that Jeffries’ “pain appears to be stable with his pain

medication and injections.” Thus, the ALJ gave adequate consideration to

Jeffries’ epidural injections and their effect on his pain.

      Third, Jeffries complains that the ALJ did not consider the lay witness

testimony from his wife concerning his pain. However, the ALJ stated:

      I have also considered the written statement from Claimant’s wife.
      As his spouse, she is no doubt, biased, though understandably so.
      However, I am inclined to conclude that her perceptions of her
      husband’s limitations are due in part to her husband’s inclination to
      act more limited than he is, given the disparity between the objective

                                          -16-
      medical evidence and his symptoms. Therefore, I accord her
      statement some weight, but not substantial weight.

      Jeffries’ fourth argument is that the Appeals Council disregarded two

examination reports that established the disabling nature of his pain. More

specifically, Jeffries points to one report in which Dr. Greg McCarthy made

statements that Jeffries’ gait was “slow and antalgic”; that he had positive

straight-leg testing in both the supine and sitting positions; that he was unable to

walk on his heels or tiptoes; and that he was unable to squat or to perform a heel-

to-toe walk due to pain in his lower back. Dr. McCarthy also concluded,

however, that Jeffries could lift ten pounds on an occasional basis and would be

able to sit, stand, and walk sufficiently to complete an eight-hour workday. All

told, Dr. McCarthy’s conclusions about the physical limitations posed by Jeffries’

pain do not contradict the ALJ’s RFC determination.

      Jeffries also draws our attention to a psychiatric assessment by Dr. Charles

Mellon. He asserts that because Dr. Mellon did not diagnose him with a specific

mental illness, but assigned him a Global Assessment of Functioning (“GAF”)

score of fifty-four, 9 the doctor must have based the low GAF score on his Axis III




      9
         A GAF rating of fifty-four falls within the range of scores, fifty-one to
sixty, that indicates moderate symptoms or functional difficulties in an
individual’s overall level of functioning. See Am. Psychiatric Ass’n, Diagnostic
and Statistical Manual of Mental Disorders 32-34 (4th ed. text revision, 2000).

                                         -17-
diagnosis of “Back pain with Herniated Discs.” This diagnosis would indicate

that Dr. Mellon considered Jeffries’ back pain to be a very serious impairment.

      However, Jeffries ignores the fact that Dr. Mellon diagnosed him with

narcissistic personality disorder and concluded that his ability to interact with

co-workers and supervisors would be moderately limited. Thus, the low GAF

score could have been attributable to psychological factors other than pain.

Without more, we cannot draw a straight line from Jeffries’ GAF score to a

conclusion that his back pain was sufficiently severe to call the ALJ’s decision

into question.

      Finally, Jeffries argues that the ALJ failed to consider that his back pain

continued even after he was provided with pain medication and injections.

However, the ALJ never denied that Jeffries suffered from continuing back pain;

rather, she rejected Jeffries’ contention that the pain was disabling. In the same

way, the Appeals Council never denied that Jeffries experienced pain; instead, it

rejected the opinions of Dr. Bhasker about the disabling severity of the pain. 10

Based on the evidence in the record, these decisions were not in error.




      10
         Jeffries complains that the ALJ made a finding that he did not comply
with the prescribed physical therapy regime without considering the appropriate
factors relating to non-compliance. It does not appear that he raised this
argument in the district court. Accordingly, we do not consider it. See Crow v.
Shalala, 40 F.3d 323, 324 (10th Cir. 1994) (“Absent compelling reasons, we do
not consider arguments that were not presented to the district court.”).

                                         -18-
                                     III

For the reasons stated above, the judgment of the district court is AFFIRMED.



                                           ENTERED FOR THE COURT


                                           Carlos F. Lucero
                                           Circuit Judge




                                    -19-